UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6441


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CLEVELAND LAQUINCY GRIFFIN, a/k/a Q,

                      Defendant – Appellant.




Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00926-JFA-1; 3:10-cv-70281-JFA)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cleveland Laquincy Griffin, Appellant Pro Se. John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Cleveland       LaQuincy        Griffin      seeks     to     appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.                We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

                When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely     filing    of     a   notice     of       appeal   in   a   civil    case    is   a

jurisdictional requirement.”                Bowles v. Russell, 551 U.S. 205,

214 (2007).

                The district court’s order was entered on the docket

on April 25, 2011.              The notice of appeal was filed on March 8,

2012. *    Because Griffin failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.             We dispense with oral argument because the

facts     and    legal    contentions       are       adequately      presented   in     the

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3